DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 01/12/2022 has been entered. Claims 1-13 remain pending in the application.

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “that is determined using the diameter of the proximal vessel segment” should read  --, wherein the boundary condition is determined using the diameter of the proximal vessel segment--  in the last two lines of claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites “at least one boundary condition” in line 2. The relationship between this limitation and the term “a plurality of boundary conditions” in the determining step of claim 1 is unclear. For examination purposes, the limitation is treated as “at least one boundary condition of the plurality of boundary conditions.”
Claims dependent upon the rejected claims above, but not directly addressed, are also rejected because they inherit the indefiniteness of the claim(s) they respectively depend upon.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.    Claims 1-5, 7, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, et al. (US 20140243662), hereinafter Mittal, in view of Kassab, et al. (US 20130060133), hereinafter Kassab, and Dobson (US 20100119554), hereinafter Dobson.
Regarding claim 1, Mittal teaches a device for fractional flow reserve determination (“the scanner or locally on a computer at the scanning facility” [0010]; “a computer, non-transitory computer readable medium, or alternately a computing device or non-transitory computer readable medium incorporated into the CT scanner.” [0048] “A computing device, server, tablet, smartphone, or other computer can be used” [0069]), the device comprising: 
a processor (“a computing device or non-transitory computer readable medium incorporated into the CT scanner.” [0048]) configured to receive a time-series of X-ray or CT images (“an X-ray scan movie is acquired when the contrast agent has traveled into the coronary arteries" [0005], “CT scans" [0039]) of an imaged vascular vessel tree (“for a selected arterial network” [0065]. “The arterial network 906” [0066]; Fig. 11. “FIGS. 1A and 1B show two particular types of AIF models that we have considered.  AIF profiles are available from CT scans" [0039]; “applying Eq.  (25) to real-world CT angiography data for absolute flow measurement in a patient with LAD disease, as illustrated in FIG. 9… one variable (T.sub.d) is derived from the AIF (temporal contrast concentration) following contrast injection shown in (708) and (710)” [0052]), the imaged vascular vessel tree comprising stenosed vessel segment (“a lesion” [0064].  “Stenosis” Fig. 11), a proximal vessel segment proximal to the stenosed vessel segment (a segment above the stenosis in Fig. 11) and a distal vessel segment (a segment below the stenosis in Fig. 11) distal to the stenosed vessel segment (“The method also includes calculating an estimate of the fractional flow reserve (FFR) within the artery using the TAG and AIF and using the FFR to determine the functional significance of the arterial stenosis in vessels with severe calcification.” [0059]. Claim 11. Note that imaged vascular vessel tree (the arterial network of interest) surrounds a stenosed vessel segment as seen in Fig. 11), wherein the proximal vessel segment comprises a diameter (any vessel segment has a diameter),
generate a three-dimensional model (fig. 5A) of a portion of an imaged vascular vessel tree (“following 3D isotemporal acquisition of the whole heart is illustrated in (702), multiplanar reformations of the three primary coronary vessels are generated” [0052]. “3D arterial lumen geometry is calculated from the angiogram and in step 1208, the 3D arterial lumen geometry and the information about CFV and inflow and outflow rate boundary conditions are used to execute computational fluid dynamics (CFD) modeling of the arterial network of interest” [0069], fig. 11) based on a segmentation of the stenosed vessel segment and the distal vessel segment (obtained by the segmentation “the arterial network of interest” [0069] including the stenosed vessel segment and the distal vessel segment seen in Fig. 11. “The method also includes calculating an estimate of the fractional flow reserve (FFR) within the artery using the TAG and AIF and using the FFR to determine the functional significance of the arterial stenosis in vessels with severe calcification.” [0059]. “Step 800 is determining a lesion or arterial segment of interest from CTA.  In step 802 adjoining arteries in a local arterial network that effect flow or pressure in a segment of interest are determined” [0064]. “3D arterial lumen geometry is calculated from the angiogram and, in step 1308, the 3D arterial lumen geometry and the information about CFV and inflow and outflow rate boundary conditions are used to execute computational fluid dynamics (CFD) modeling, in step 1310.” [0070], Fig. 17), 
calculate a blood flow (“flow” [0052]) through the stenosed vessel segment based on an analysis of the time-series of X-ray or CT images of the imaged vascular vessel tree (“applying Eq.  (25) to real-world CT angiography data for absolute flow measurement in a patient with LAD disease, as illustrated in FIG. 9… one variable (T.sub.d) is derived from the AIF (temporal contrast concentration) following contrast injection shown in (708) and (710)” [0052]);
determine a boundary condition at an inlet or an outlet (“inflow and outflow” [0061]) of the imaged vascular vessel tree (“These flow rates then generate inflow and outflow boundary conditions for a computational model.” [0061]. “Step 804 includes using TAFE to determine inflow and outflow boundary conditions for the local arterial network identified above.” [0064]. “3D arterial lumen geometry is calculated from the angiogram and in step 1208, the 3D arterial lumen geometry and the information about CFV and inflow and outflow rate boundary conditions are used to execute computational fluid dynamics (CFD) modeling of the arterial network of interest” [0069]); 
determine, using a plurality of boundary conditions (“inflow and outflow rate boundary conditions” [0070], Fig. 17), a fractional flow reserve (“calculating an estimate of the fractional flow reserve” [0059]) based on the three-dimensional model and the calculated blood flow (“The method also includes calculating an estimate of the fractional flow reserve (FFR) within the artery using the TAG and AIF and using the FFR to determine the functional significance of the arterial stenosis in vessels with severe calcification.” [0059]. “FIG. 12 illustrates a summary of the process for implementation of the current method for computational modeling (i.e. CFD calculation) according to an embodiment of the present invention.  Step 800 is determining a lesion or arterial segment of interest from CTA.  In step 802 adjoining arteries in a local arterial network that effect flow or pressure in a segment of interest are determined.  Step 804 includes using TAFE to determine inflow and outflow boundary conditions for the local arterial network identified above.  In step 806 boundary conditions are used to simulate blood flow in the local arterial network, and in step 808 the pressure in the local arterial network is determined and FFR, PG, loss coefficient are determined for each segment or lesion of interest.” [0064]. “3D arterial lumen geometry is calculated from the angiogram and in step 1208, the 3D arterial lumen geometry and the information about CFV and inflow and outflow rate boundary conditions are used to execute computational fluid dynamics (CFD) modeling of the arterial network of interest” [0069], Fig. 5),
wherein the plurality of boundary conditions comprises a boundary condition (Q3 Eq. (21) or Q5 Eq. (23), Fig. 4) associated with the distal vessel segment (segments 3 and 5 are distal with respect to the ostium in Fig. 4. “Based on the above representation, TAFE based Q can also be determined for a selected portion of an arterial network, as described in the equations below.” [0044]. “The flow velocity obtained from TAG (via TAFE) may be used to provide boundary or initial conditions for computational models” [0061]) that is determined using the diameter of the proximal vessel segment (Note that Q3 Eq. (21) or Q5 Eq. (23), Fig. 4, depend on area A1 of the proximal segment 1 because Q3 and Q5 depend on V1 and Q1 and V1 and Q1 depend on A1 as follows from Eqs. (13)-(14), (19). “Since the first segment labeled (1) has no upstream segments, the flow rate Q.sub.1 is given by TAFE as Q 1 = V 1 ( s ^ ) TAG 1 '' , ( 19 ) …  where V.sub.1(s) can be determined using Equation (14) and TAG.sub.1'' is determined using Equation (13).” [0046]) – an area of a vessel segment is calculated based on the diameter. Since any vessel segment has a diameter, the boundary condition of Mittal that is determined using the area of the proximal segment is considered being determined using the diameter of the segment. 
Mittal does not teach that (1) the segmentation that the generation of the 3D model is based on is of only the stenosed vessel segment and the distal vessel segment;
(2) obtaining the diameter of the proximal vessel segment, wherein the proximal vessel segment is excluded from the segmentation such that the diameter of the proximal vessel segment is not obtained based on the segmentation;
However, regarding feature (1), Kassab discloses non-invasive systems and methods for determining fractional flow reserve, which is an analogous art. Kassab teaches that the segmentation that the generation of the 3D model is based on is of only the stenosed vessel segment and the distal vessel segment (“FIG. 5 shows a schematic representation of a vessel tree, where the vessel contains a stenosis, according to an embodiment of the present disclosure” [0016]. “In at least one embodiment, FIG. 5 shows a schematic representation of the epicardial coronary arterial tree, where R1-R5 refer to the outlets of the epicardial arterial tree” [0059]. Note that only the distal branches and the site of stenosis are included in the model of Fig. 5).
Therefore, based on Kassab’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Mittal to have the processor configured to generate the three dimensional model based on a segmentation of only the stenosed vessel segment and the distal vessel segment, as taught by Kassab, in order to simplify blood flow simulations by using outlets of arterial trees (Kassab: [0059]).
Regarding feature (2), Mittal as modified by Kassab further does not teach that the processor is configured to obtain the diameter of the proximal vessel segment, wherein the proximal vessel segment is excluded from the segmentation such that the diameter of the proximal vessel segment is not obtained based on the segmentation; the boundary condition associated with the distal vessel segment that is determined using the diameter.
However, Dobson discloses transplants, which is an analogous art. Dobson teaches that the processor is configured to obtain the diameter of the proximal vessel segment (“coronary arteries (total vessel diameter…)” [0217]), wherein the proximal vessel segment is excluded from the segmentation such that the diameter of the proximal vessel segment is not obtained based on the segmentation (“using non-invasive multi-slice computed tomography (CT) angiography method for visualising and assessing coronary arteries (total vessel diameter, lumen diameter, and wall thickness)." [0217]. The method merely uses multiple slices, without segmentation).
Therefore, based on Dobson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal and Kassab to have the processor that is configured to obtain the diameter of the proximal vessel segment, wherein the proximal vessel segment is excluded from the segmentation such that the diameter of the proximal vessel segment is not obtained based on the segmentation, as taught by Dobson, in order to facilitate assessments of the rate of restenosis (Dobson: [0217]). 
Regarding claim 2, Mittal modified by Kassab and Dobson teaches the device of claim 1.
While Mittal teaches the area of the proximal vessel segment comprises a coronary ostium area (“Note that the upstream segments of (3) up to the coronary ostium are (1) and (2)." [0043], Fig. 4), Mittal modified by Kassab does not teach that the diameter of the proximal vessel segment comprises a coronary ostium diameter.
However, Dobson discloses transplants, which is an analogous art. Dobson teaches that the diameter of the proximal vessel segment comprises a coronary ostium diameter (“coronary arteries (total vessel diameter…)” [0217]).
Therefore, based on Dobson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Dobson to have the diameter of the proximal vessel segment that comprises a coronary ostium diameter, as taught by Dobson, in order to facilitate assessments of the rate of restenosis (Dobson: [0217]). 
Regarding claim 3, Mittal modified by Kassab and Dobson teaches the device of claim 1.
Mittal further teaches that the plurality of the boundary conditions comprises at least one of: a pressure constraint; a flow constraint (“inflow and outflow boundary conditions for a computational model.” [0061]); or a lumped element model comprising at least one of a resistor, a varistor, or a capacitor (“The flow velocity obtained from TAG (via TAFE) may be used to provide boundary or initial conditions for computational models (for example computational fluid dynamics (CFD) models) of the vasculature. The computational model could then be used to predict the pressure distribution and associated metrics such as FFR and PG. This eliminates the need for modeling of upstream (aorta, etc.) and downstream vasculature and reduces the computational expense and complexity of CFD based modeling. FIGS. 10 and 11 show an embodiment of this approach: TAFE takes contrast dispersion data from CTA and coverts it into flow-rate for all relevant vessels. These flow rates then generate inflow and outflow boundary conditions for a computational model.” [0061]).
Regarding claim 4, Mittal modified by Kassab and Dobson teaches the device of claim 1.
Mittal does not teach that the processor is further configured to determine at least one boundary condition using a pressure constraint derived from an aortic pressure measurement.
However, Kassab discloses non-invasive systems and methods for determining fractional flow reserve, which is an analogous art. Kassab teaches that the processor is further configured to determine the boundary condition using a pressure constraint derived from an aortic pressure measurement (Kassab: “Once the aortic pressure is known, the blood flow in the epicardial coronary arterial tree can be calculated using a frequency model…the junction boundary condition (determined from the continuous pressure …)” [0058]; “at the junction, the pressure in mother vessel equals to that in daughter vessels" [0061]).
Therefore, based on Kassab’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Dobson to have the processor further configured to determine the boundary condition using a pressure constraint derived from an aortic pressure measurement, as taught by Kassab, in order to simplify blood flow simulations by using outlets of arterial trees (Kassab: [0059]).
Regarding claim 5, Mittal modified by Kassab and Dobson teaches the device of claim 4.
Mittal does not teach that the aortic pressure measurement is an arm cuff pressure measurement or an aortic catheter measurement.
However, Kassab discloses non-invasive systems and methods for determining fractional flow reserve, which is an analogous art. Kassab teaches that the aortic pressure measurement is an arm cuff pressure measurement or an aortic catheter measurement (Kassab: “The right femoral artery was cannulated with a 7Fr sheath and then a guide catheter was inserted to measure the aortic blood pressure using a transducer (Summit Disposable Pressure Transducer, Baxter Healthcare; error of .+-.2% at full scale).” [0066]).
Therefore, based on Kassab’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Dobson to have the aortic pressure measurement that is an arm cuff pressure measurement or an aortic catheter measurement, as taught by Kassab, in order to facilitate aortic pressure measurements using disposable pressure transducers (Kassab: [0066]).
Regarding claim 7, Mittal modified by Kassab and Dobson teaches the device of claim 1.
Mittal further teaches that the processor is further configured to calculate a distal pressure of the stenosed vessel segment (“for…lesion of interest.” [0064]. “P.sub.distal” [0070]) using a three-dimensional fluid dynamics simulation or a lumped components model (“In step 806 boundary conditions are used to simulate blood flow in the local arterial network, and in step 808 the pressure in the local arterial network is determined and FFR, PG, loss coefficient are determined for each segment or lesion of interest.” [0064]. “In step 1320, FFR is calculated as the ratio between P.sub.distal and P.sub.proximal.” [0070].   
Regarding claim 12, Mittal modified by Kassab and Dobson teaches the device of claim 1.
As applied to claim 1, Mittal teaches the time series of X-ray or CT images (“an X-ray scan movie is acquired when the contrast agent has traveled into the coronary arteries" [0005], “CT scans" [0039]).
Mittal modified by Kassab does not teach that the processor is configured to obtain a measurement of the diameter of the proximal vessel segment on the time series of X-ray or CT images.
However, Dobson discloses transplants, which is an analogous art. Dobson teaches that the processor is configured to obtain a measurement of the diameter of the proximal vessel segment (“coronary arteries (total vessel diameter…)” [0217]) on the series of X-ray or CT images (“using non-invasive multi-slice computed tomography (CT) angiography method for visualising and assessing coronary arteries (total vessel diameter, lumen diameter, and wall thickness)." [0217]).
Therefore, based on Dobson’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Dobson to have the processor that is configured to obtain a measurement of the diameter of the proximal vessel segment on the series of X-ray or CT images, as taught by Dobson, in order to facilitate assessments of the rate of restenosis (Dobson: [0217]). In the combined invention of Mittal, Kassab, and Dobson, the series of X-ray or CT images is the time series.

2.      Claims 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mittal, Kassab, and Dobson as applied to claim 1, and further in view of Taylor (US 20120041318), hereinafter Taylor.
Regarding claim 6, Mittal modified by Kassab and Dobson teaches the device of claim 1.
Mittal modified by Kassab and Dobson does not teach that the three-dimensional model comprises a plurality of tubes each defined by at least one of a diameter, a length, a position, or a direction.    
	However, Taylor discloses method and system for patient-specific modeling of blood flow, which is an analogous art. Taylor teaches that the three-dimensional model comprises a plurality of tubes (tubes in Figs. 17-19) each defined by at least one of a diameter, a length, a position, or a direction (“Referring back to FIG. 3, a three-dimensional mesh may be generated based on the solid model 320 generated in step 306 (step 312).  FIGS. 17-19 show an example of a three-dimensional mesh 380 prepared based on the solid model 320 generated in step 306.” [0185]. “The geometric analysis model 934 may include information regarding vessel position, deformation, orientation, and size" [0311]; “surface meshes of the modeled geometry (e.g., the geometry of the patient's aorta, coronary arteries (and the branches that extend therefrom)" [0313]).
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Dobson to have the three-dimensional model that comprises a plurality of tubes each defined by at least one of a diameter, a length, a position, or a direction, as taught by Taylor, in order to represent patient’s arteries (Taylor: [0332]).
Regarding claim 8, Mittal modified by Kassab and Dobson teaches the device of claim 7.
	Mittal modified by Kassab and Dobson does not teach that a resistance of the stenosed vessel segment is approximated from a cross-sectional area of the stenosed vessel segment.    
	However, Taylor discloses method and system for patient-specific modeling of blood flow, which is an analogous art. Taylor teaches that a resistance of the stenosed vessel segment is approximated from a cross-sectional area of the stenosed vessel segment (Taylor: “The total resistance R may be distributed among the ends a-m based on the respective cross-sectional areas of the ends a-m (e.g., as determined in step 304).” [0178].  “The segments may be replaced by components of a lumped parameter model, such as resistors, capacitors, inductors, etc., as described above in connection with FIG. 15. The individual values for the resistance, capacitance, inductance, and other variables associated with other electrical components used in the lumped parameter model may be derived from the simulated blood flow models provided in step 712. For example, for branches and portions between the branches and the portions with stenosis or diseased areas, information derived from the simulated blood flow model may be used to assign linear resistances to the corresponding segments (step 717).” [0257]).
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Dobson to have a resistance of the stenosed vessel segment approximated from a cross-sectional area of the stenosed vessel segment, as taught by Taylor, in order to simplify blood flow simulations by using empirical laws relating resistance to diameter in boundary conditions, which replace complex blood vessel networks (Taylor: [0178]).
Regarding claim 9, Mittal modified by Kassab and Dobson teaches the device of claim 1.
Mittal modified by Kassab and Dobson does not teach that the analysis of the time series of X-ray or CT images has a period of up to 1 second, 5 seconds, or 12 seconds.    
	However, Taylor discloses method and system for patient-specific modeling of blood flow, which is an analogous art. Taylor teaches that the analysis of the time series of X-ray or CT images has a period of up to 1 second, 5 seconds, or 12 seconds (“For example, CCTA is an imaging method in which a user may operate a computer tomography (CT) scanner to view and create images of structures, e.g., the myocardium, the aorta, the main coronary arteries, and other blood vessels connected thereto. The CCTA data may be time-varying, e.g., to show changes in vessel shape over a cardiac cycle." [0123]. “Time-varying three-dimensional imaging data obtained in step 100 may be used as an input to model changes in vessel shape over the cardiac cycle.” [0194]; “the method 920 may also include generating a geometric analysis model 934 for quantifying vessel deformation from four-dimensional imaging data, e.g., imaging data obtained at multiple phases of the cardiac cycle, such as the systolic and diastolic phases. The imaging data may be obtained using various known imaging methods.” [0311]. Note that a typical cardiac cycle has a period of up to 1 second, 5 seconds).
Therefore, based on Taylor’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Dobson to have the analysis of the time series of X-ray or CT images has a period of up to 1 second, 5 seconds, or 12 seconds, as taught by Taylor, in order to quantify vessel deformation from four-dimensional imaging data over systolic and diastolic phases (Taylor: [0311]).

3.       Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal, Kassab, and Dobson as applied to claim 1, and further in view of Takemoto et al (US20150071520), hereinafter Takemoto.
Regarding claim 10, Mittal modified by Kassab and Dobson teaches device according to claim 1.
Mittal modified by Kassab and Dobson does not explicitly teach that the analysis of the time series of X-ray or CT images includes determining calibrated intensities over a region of interest including the stenosed vessel segment.    
However, Takemoto discloses image processing apparatus and x-ray diagnosis, which is an analogous art. Takemoto teaches that the analysis of the time series of X-ray or CT images includes determining calibrated intensities over a region of interest (“the difference image” [0042]) including the stenosed vessel segment (“The subtraction processing unit 261 is configured to generate a difference image such as a DSA image.  More specifically, the subtraction processing unit 261 generates the difference image (e.g., a DSA image) obtained by performing a subtraction process on a mask image taken in the state where no contrast material has been injected and a contrast image taken in the state where a contrast material has been injected.  In this situation, the subtraction processing unit 261 generates a difference image for each of the frames taken at a predetermined frame rate during a predetermined image taking period [0041].  In this situation, the subtraction processing unit 261 uses one frame taken immediately prior to the injection of the contrast material as the mask image [0042]).    
Therefore, based on Takemoto’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Dobson to have the analysis of the time series of X-ray or CT images that includes determining calibrated intensities over a region of interest including the stenosed vessel segment, as taught by Takemoto, in order to increase the accuracy and fidelity of the hemodynamic information, hemodynamic parameter determination, and related blood flow simulations concerning a fluid's dynamic behavior and fractional flow reserve estimation. These improvements are based on the fact that image parts unrelated to the blood flow will be subtracted as a result of calibration (Takemoto: [0041]).

4.      Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mittal, Kassab, and Dobson as applied to claim 1, and further in view of Tolkowsky et al (US 20140121513), hereinafter Tolkowsky.
Regarding claim 11, Mittal modified by Kassab and Dobson teaches device according to claim 1.
Mittal modified by Kassab and Dobson does not explicitly teach that the analysis of the time series of X-ray or CT images includes using densitometry.    
However, Tolkowsky discloses determining a characteristic of a lumen by measuring velocity of a contrast agent, which is an analogous art. Tolkowsky teaches that the analysis of the time series of X-ray or CT images includes using densitometry (“For some applications, geometry-indication-receiving functionality 14 determines the cross-sectional area of the lumen in the vicinity of the stenosis, and/or at other locations along the lumen (e.g., within a healthy portion of the lumen), by performing densitometry on at least one of the angiographic images, in accordance with the techniques described herein below. For some applications, densitometry is performed, typically automatically, by comparing the density of the contrast agent in a healthy section of the lumen (e.g., the section proximal to the stenosis) to the density of the contrast agent in other parts of the lumen (e.g., in the vicinity of the stenosis, or downstream of the stenosis).” [0395]. “FFR and/or another luminal-flow-related index, is determined by processor 10 generating a local model of a portion of the lumen, using a combination of QCA and densitometry data obtained from angiogram images." [0415]. “QCA and densitometry are performed on the stenotic portion and in the vicinity thereof.” [0422]).
Therefore, based on Tolkowsky’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Mittal, Kassab, and Dobson to have the analysis of the time series of X-ray or CT images that includes using densitometry, as taught by Tolkowsky, in order to determine FFR and/or another luminal-flow-related index (Tolkowsky: [0415]).

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dobson. 

Response to the 35 U.S.C. §103 rejection arguments on pages 5-8 of the REMARKS.
Claims 1-13
The Applicant argues that “Mittal, Kassab, and Taylor, alone or in combination, do not disclose or suggest "generate a three-dimensional model of a portion of the imaged vascular vessel tree based on a segmentation of only the stenosed vessel segment and the distal vessel segment", "obtain the diameter of the proximal vessel segment, wherein the proximal vessel segment is excluded from the segmentation such that the diameter of the proximal vessel segment is not obtained based on the segmentation", and "determine, using a plurality of boundary conditions, a fractional flow reserve based on the three-dimensional model and the calculated blood flow, wherein the plurality of boundary conditions comprises a boundary condition associated with the distal vessel segment that is determined using the diameter of the proximal vessel segment," as recited (emphasis added). Accordingly, Mittal, Kassab, and Taylor, even when combined, fail to disclose or suggest all of the recited features of claim 1.” (Page 6). 
These arguments are moot because the previous rejection of claim 1 was withdrawn in view of the claim amendment. New ground of rejection is now made in view of Mittal, Kassab and Dobson combined. In the new ground to rejection, the newly cited Dobson is relied upon for the teaching that the processor is configured to obtain the diameter of the proximal vessel segment (“coronary arteries (total vessel diameter…)” [0217]), wherein the proximal vessel segment is excluded from the segmentation such that the diameter of the proximal vessel segment is not obtained based on the segmentation (“using non-invasive multi-slice computed tomography (CT) angiography method for visualising and assessing coronary arteries (total vessel diameter, lumen diameter, and wall thickness)." [0217]. The method merely uses multiple slices, without segmentation). Additionally, an area of a vessel segment is calculated based on the diameter. Since any vessel segment has a diameter, the boundary condition of Mittal that is determined using the area of the proximal segment is considered being determined using the diameter of the segment. Therefore, the dependent claims are not allowable because the respective base claims are not allowable, with the exception of claim 13.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793      


/YI-SHAN YANG/Primary Examiner, Art Unit 3793